UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 Texas Industries, Inc. (Name of Issuer) Common Stock, par value $1.00 (Title of Class of Securities) (CUSIP Number) NNS Holding c/o M&C Corporate Services PO Box 309GT Ugland House South Church Street George Town, Grand Cayman Cayman Islands + With a copy to: Minh Van Ngo Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019 +1 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 16, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box.¨ CUSIP No. 882491103 1 Names of Reporting Persons NNS Holding (and together with Mr. Nassef Sawiris, Mr. Philip Le Cornu and Mr. Philip Norman, the “Reporting Persons”) I.R.S. Identification Nos. of above persons (entities only):NA 2 Check the Appropriate Box if a Member of a Group (see Instructions) (a)¨(b)ý 3 SEC Use Only 4 Source of Funds (see Instructions) WC 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) NA 6 Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned By Each Reporting Person With: 7 Sole Voting Power 6,222,659 8 Shared Voting Power 9 Sole Dispositive Power 6,222,659 10 Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 6,222,659 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) NA 13 Percent of Class Represented by Amount in Row (11) 22.31% 14 Type of Reporting Person (see Instructions) CO CUSIP No. 882491103 1 Names of Reporting Persons Mr. Nassef Sawiris 2 Check the Appropriate Box if a Member of a Group (see Instructions) (a)¨(b)ý 3 SEC Use Only 4 Source of Funds (see Instructions) OO (See Item 3.) 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) NA 6 Citizenship or Place of Organization Egypt Number of Shares Beneficially Owned By Each Reporting Person With: 7 Sole Voting Power 8 Shared Voting Power 6,222,659 9 Sole Dispositive Power 10 Shared Dispositive Power 6,222,659 11 Aggregate Amount Beneficially Owned by Each Reporting Person 6,222,659 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) NA 13 Percent of Class Represented by Amount in Row (11) 22.31% 14 Type of Reporting Person (see Instructions) IN CUSIP No. 882491103 1 Names of Reporting Persons Mr. Philip Le Cornu 2 Check the Appropriate Box if a Member of a Group (see Instructions) (a)¨(b)ý 3 SEC Use Only 4 Source of Funds (see Instructions) OO (See Item 3.) 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) NA 6 Citizenship or Place of Organization Britain Number of Shares Beneficially Owned By Each Reporting Person With: 7 Sole Voting Power 8 Shared Voting Power 6,222,659 9 Sole Dispositive Power 10 Shared Dispositive Power 6,222,659 11 Aggregate Amount Beneficially Owned by Each Reporting Person 6,222,659 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) NA 13 Percent of Class Represented by Amount in Row (11) 22.31% 14 Type of Reporting Person (see Instructions) IN CUSIP No. 882491103 1 Names of Reporting Persons Mr. Philip Norman 2 Check the Appropriate Box if a Member of a Group (see Instructions) (a)¨(b)ý 3 SEC Use Only 4 Source of Funds (see Instructions) OO (See Item 3.) 5 Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) NA 6 Citizenship or Place of Organization Britain Number of Shares Beneficially Owned By Each Reporting Person With: 7 Sole Voting Power 8 Shared Voting Power 6,222,659 9 Sole Dispositive Power 10 Shared Dispositive Power 6,222,659 11 Aggregate Amount Beneficially Owned by Each Reporting Person 6,222,659 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) NA 13 Percent of Class Represented by Amount in Row (11) 22.31% 14 Type of Reporting Person (see Instructions) IN Explanatory Note This amendment relates to the Schedule13D originally filed by the Reporting Persons with the Securities and Exchange Commission (the “SEC”) on October19, 2006, as last amended on December 5, 2011 (the “Schedule13D”), relating to the common stock, par value $1.00 per share (“Common Stock”), of Texas Industries, Inc., a Delaware corporation (the “Issuer”). Item3.Source and Amount of Funds or Other Consideration. Item3 is hereby amended and restated in its entirety to read as follows: Funds for the purchase of the shares were derived from available capital of NNS Holding. A total of $336,344,453 (exclusive of brokers’ commissions and other administrative costs) was paid to purchase the shares, and a total of $5,399,334 was paid to purchase the options relating to the shares, as set out further in Schedule A. Item5.Interest in Securities of the Issuer. Section (a) of Item5 is hereby amended and restated in its entirety to read as follows: (a) The aggregate percentage of shares reported owned by the Reporting Persons is based upon 27,890,345 shares of Common Stock outstanding as of September 26, 2011, which is the total number of shares of Common Stock outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q for the fiscal quarter ended August 31, 2011, filed with the SEC on September 30, 2011.As of the close of business on December 20, 2011, the Reporting Persons beneficially owned 6,222,659 shares, constituting approximately 22.31% of the class outstanding. Section (c) of Item5 is hereby amended and restated in its entirety to read as follows: (c) Schedule A annexed hereto lists all transactions in the Issuer’s Common Stock by the Reporting Persons in the period beginning sixty days prior to October 19, 2006 (the date of filing of the original Schedule 13D by the Reporting Persons). Other than the block trades effected on July 12, 13, 17 and 18, 2007, as disclosed in Schedule A, all transactions were effected in the open market or upon exercise of options. Item7.Material to be Filed as Exhibits. Exhibit 1 Joint filing agreement between the Reporting Persons dated December 20, 2011. Signature. After reasonable inquiry and to the best of his and its knowledge and belief, each of the following certifies that the information set forth in this statement is true, complete and correct. Date: December 20, 2011 Mr. Nassef Sawiris Signature: /s/ Nassef Sawiris Date: December 20, 2011 Mr. Philip Le Cornu Signature: /s/ Philip Le Cornu Date: December 20, 2011 Mr. Philip Norman Signature: /s/ Philip Norman Date: December 20, 2011 NNS Holding By: Mr. Philip Norman Title: Director Signature: /s/ Philip Norman Schedule A Transactions in the Securities by NNS Holding since August 19, 2006 Date Amount Purchased Price Per Share Held prior to August 19, 2006 $ September 6, 2006 $ September 7, 2006 $ September 8, 2006 $ September 19, 2006 $ September 20, 2006 $ September 25, 2006 $ September 26, 2006 $ September 27, 2006 $ September 28, 2006 $ October 10, 2006 $ October 11, 2006 October 12, 2006 October 13, 2006 October 16, 2006 October 17, 2006 October 18, 2006 January 17, 2007 March 1, 2007 $ April 19, 2007 $ April 19, 2007 $ April 20, 2007 $ May 21, 2007 $ July 12, 2007 $ July 13, 2007 $ July 13, 2007 $ July 17, 2007 $ July 17, 2007 $ July 18, 2007 $ September 17, 2008 $ July 20, 2010 $ July 21, 2010 $ July 22, 2010 $ July 29, 2010 $ July 30, 2010 $ August 2, 2010 $ August 3, 2010 $ August 4, 2010 $ Amount Purchased Price Per Share August 5, 2010 $ August 6, 2010 $ August 16, 2010 $ August 17, 2010 $ August 26, 2010 $ August 27, 2010 $ August 30, 2010 $ August 31, 2010 $ September 1, 2010 $ September 2, 2010 $ September 3, 2010 $ October 6, 2010 $ October 8, 2010 $ October 11, 2010 $ October 12, 2010 $ October 13, 2010 $ October 14, 2010 $ October 15, 2010 $ October 19, 2010 $ October 20, 2010 $ October 21, 2010 $ October 22, 2010 $ October 27, 2010 $ March 11, 2011 $ March 14, 2011 $ March 15, 2011 $ March 16, 2011 $ November 30, 2011 $ December 1, 2011 $ December 6, 2011 $ December 7, 2011 $ December 8, 2011 $ December 9, 2011 $ December 13, 2011 $ December 14, 2011 $ December 15, 2011 $ December 16, 2011 $ December 19, 2011 $ (1) Exclusive of brokers’ fees and other administrative costs. (2) On October 11, 2006, NNS Holding sold (unwound) call options it had entered into on a date earlier than 60 days before the date of filing of the original Schedule 13D by the Reporting Persons. (3) On October 12, 2006, NNS Holding entered into a European-style forward buy transaction (also called a European-style synthetic long or put-call pair combination), in which it purchased a call option permitting NNS Holding to call 26,200 shares at an exercise price of $52.00 per call on March 1, 2007. On the same date and with the same counterparty as the related call, NNS Holding sold a put option giving the counterparty the right to deliver 26,200 shares at an exercise price of $52.00 on March 1, 2007. This option was exercised on March 1, 2007. (4) On October 13, 2006, NNS Holding entered into two European-style “reverse collar” option transactions. In the first transaction, NNS Holding purchased a call option permitting NNS Holding to call 524,110 shares at an exercise price of $47.70 per call on January 19, 2007. On the same date and with the same counterparty as the related call, NNS Holding sold a put option giving the counterparty the right to deliver 524,110 shares at an exercise price of $47.45 on January 19, 2007. In the second transaction, NNS Holding purchased a call option permitting NNS Holding to call 524,100 shares at an exercise price of $49.5126 per call on February 20, 2007. On the same date and with the same counterparty as the related call, NNS Holding sold a put option giving the counterparty the right to deliver 524,110 shares at an exercise price of $47.45 on February 20, 2007. In addition, on October 13, 2006, NNS Holding entered into a European-style forward buy transaction, in which it purchased a call option permitting NNS Holding to call 180,400 shares at an exercise price of $52.00 per call on March 1, 2007. On the same date and with the same counterparty as the related call, NNS Holding sold a put option giving the counterparty the right to deliver 180,400 shares at an exercise price of $52.00 on March 1, 2007. This option was exercised on March 1, 2007. (5) On October 16, 2006, NNS Holding entered into a European-style forward buy transaction, in which it purchased a call option permitting NNS Holding to call 100,600 shares at an exercise price of $52.00 per call on March 1, 2007. On the same date and with the same counterparty as the related call, NNS Holding sold a put option giving the counterparty the right to deliver 100,600 shares at an exercise price of $52.00 on March 1, 2007. This option was exercised on March 1, 2007. (6) On October 17, 2006, NNS Holding entered into a European-style forward buy transaction, in which it purchased a call option permitting NNS Holding to call 116,200 shares at an exercise price of $52.00 per call on March 1, 2007. On the same date and with the same counterparty as the related call, NNS Holding sold a put option giving the counterparty the right to deliver 116,200 shares at an exercise price of $52.00 on March 1, 2007. This option was exercised on March 1, 2007. (7) On October 18, 2006, NNS Holding entered into a European-style forward buy transaction, in which it purchased a call option permitting NNS Holding to call 170,000 shares at an exercise price of $52.00 per call on March 1, 2007. On the same date and with the same counterparty as the related call, NNS Holding sold a put option giving the counterparty the right to deliver 170,000 shares at an exercise price of $52.00 on March 1, 2007. This option was exercised on March 1, 2007. (8) On January 17, 2007, NNS Holding agreed amendments to the terms of the two “reverse collar” options it entered into on October 13, 2006, referred to above in note (4), extending the exercise date and converting them to European-style forward buy transactions. These options, as amended, are described below. NNS Holding held an option to call 524,110 shares at an exercise price of $47.70 per share on April 19, 2007, and the same counterparty held a put option giving the counterparty the right to deliver to NNS Holding 524,110 shares at an exercise price of $47.70 per share on April 19, 2007. NNS Holding then held an option to call 524,110 shares at an exercise price of $49.51 per share on May 21, 2007, and the same counterparty then held a put option giving the counterparty the right to deliver to NNS Holding 524,110 shares at an exercise price of $49.51 per share on May 21, 2007. (9) On March 1, 2007, NNS Holding’s options maturing on March 1, 2007, relating to 593,400 shares (as referred to in notes 4-7 above) were exercised at an exercise price of $52.00. (10) On April 19, 2007, NNS Holding’s option maturing on April 19, 2007, relating to 524,110 shares (as referred to in note 8 above) was exercised at an exercise price of $47.70. (11) On May 21, 2007, NNS Holding’s option maturing on May 21, 2007 relating to 524,110 shares (as referred to in note 8 above) was exercised at an exercise price of $49.51. (12) On July 12, 2007, NNS Holding effected a block trade in 480,515 shares through a broker dealer and purchased the shares at $84.60 per share. (13) On July 13, 2007, NNS Holding effected a block trade in 104,200 shares through a broker dealer and purchased the shares at $86.93 per share. (14) On July 13, 2007, NNS Holding effected a block trade in145,000 shares through a broker dealer and purchased the shares at $87.44 per share. (15) On July 17, 2007, NNS Holding effected a block trade in303,450 shares through a broker dealer and purchased the shares at $88.76 per share. (16) On July 17, 2007, NNS Holding effected a block tradein 106,956 shares through a broker dealer and purchased the shares at $89.02 per share. (17) On July 18, 2007, NNS Holding effected a block trade in230,320 shares through a broker dealer and purchased the shares at $89.89 per share. (18) On September 17, 2008, NNS Holding effected a block trade in 50,000 shares through a broker-dealer and purchased the shares at $46.33 per share. Transactions in the Securities by Mr. Sawiris in his Individual Capacity since August 19, 2006 None Transactions in the Securities by Mr. Le Cornu in his Individual Capacity since August 19, 2006 None Transactions in the Securities by Mr. Norman in his Individual Capacity since August 19, 2006 None
